Paul Ward, J., dissenting. I do not agree with the majority that the $17,426.33 (herein referred to “cash item”) should be turned over directly to the heirs of Mrs. Bottoms. It should have been placed in the hands of the executor, as assets of the estate, to be used and distributed according to the provision of the Probate Code and particularly § 62-2903 (sup.) Ark. Statutes. This cash item has in some way been involved in four separate court actions and the question all the time has Court, the executor listed this item as assets of the estate, but at the same time he listed three stock certificates as belonging to the Trustee. Second, suit was brought in Chancery Court by the heirs (primarily we can assume) to have the certificates placed back in the hands of the executor, and it was there so held. Third, the last ruling was appealed to this court where the chancellor was reversed holding that the certificates belonged to the Trustee. The cash item was not directly involved, but the court commented (as set out in the majority opinion) as follows: (a) . . . “the trial court ... ordered the . . . cash turned over to the executor.” (b) Since no appeal was taken from the ruling of the chancellor as to the cash item, we cannot consider the correctness of that part of the decree. ” This leaves the cash item in the hands of the executor where it was placed in both previous actions. The fourth action involving this cash item, of course, is the probate suit resulting in this appeal. The heirs have no right to demand this money from the executor until he has had an opportunity to liquidate all lawful claims against the state.